Sherwood, Judge,
delivered the opinion of the court.
Judgment was rendered in the Circuit Court against the defendant, on a promissory note ; from this judgment he has appealed to this court, and he now files, the certificate of his discharge in bankruptcy as to all debts existing prior to August 27, 1873, except such as are excepted from the operation of the bankrupt act, and also files his plea alleging his said discharge, and that the'judgment of the plaintiff was proved and allowed against the defendant’s estate, and prior to the issuance of said certificate, and he therefore prays to be discharged from said judgment in accordance with his certificate.
The allegations contained in the plea stand admitted, and an order will be entered here as prayed. (Carpenter vs. Turrell, 100 Mass., 450.)
All concur.